UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2105


In Re: STANLEY LORENZO WILLIAMS,

                Petitioner.




 On Petition for Writ of Habeas Corpus.       (1:08-cv-00492-TDS-RAE)


Submitted:   January 21, 2009               Decided:   February 11, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stanley      Lorenzo   Williams        filed    a   petition   for    an

original writ of habeas corpus challenging his 2007 resentencing

in a North Carolina state case.             This court ordinarily declines

to entertain original habeas corpus petitions under 28 U.S.C.

§ 2241 (2006), and this case provides no reason to depart from

the   general   rule.     Moreover,     we       find   that   the   interests   of

justice would not be served by transferring the case to the

district   court.        Accordingly,       we    deny    Williams’    motion    to

proceed in forma pauperis and dismiss the petition.                        See 28

U.S.C. § 1631 (2006).       We also deny Williams’ pending motion to

show cause and to expedite.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               PETITION DISMISSED




                                        2